604 So. 2d 353 (1992)
Jessie Nadine McLEMORE
v.
Roy FLEMING, as Executor of the Estate of O.J. Fleming, deceased.
1910944.
Supreme Court of Alabama.
August 21, 1992.
Bryce U. Graham, Sr., Tuscumbia, for appellant.
Roy Hasseltine, Florence, for appellee.
KENNEDY, Justice.
Jessie Nadine McLemore appeals from a summary judgment in favor of Roy Fleming, the executor of the estate of O.J. Fleming, deceased.
The argument of the appellant contains no citation to any authority or to the record. In substance, the brief of the appellant consists of a series of undelineated conclusions.
Rule 28, Ala.R.App.P., lists certain things that "[t]he brief of the appellant shall contain." One of the items that "shall" be included in such a brief is an argument. Ala.R.App.P. 28(a)(5). Rule 28(a)(5) further provides that "[t]he argument shall contain the contentions of the appellant with respect to the issues presented, and the reasons therefor, with citations to the authorities, statutes and parts of the record relied on." (Emphasis added.)
In Gibson v. Nix, 460 So. 2d 1346, 1347 (Ala.Civ.App.1984), the court stated: "Where an appellant fails to cite any authority, we may affirm, for it is neither our duty nor [our] function to perform all of the legal research for an appellant." See Henderson v. Alabama A & M University, 483 So. 2d 392 (Ala.1986) (quoting Gibson with approval).
Furthermore, we cannot, based on undelineated propositions, create legal arguments for the appellant. Spradlin v. City of Birmingham, 601 So. 2d 76 (Ala.1992).
We conclude that the appellant has not adequately presented any issue for review.
AFFIRMED.
HORNSBY, C.J., and SHORES and HOUSTON, JJ., concur.
MADDOX, J., concurs in the result.